Per Curiam.
This is a companion case to that of Spokane & Eastern Trust Co. v. Hart, ante p. 541, 221 Pac. 615.
The two cases were considered upon the same briefs and were orally argued together. Under the holding in the other case, the court was in error in restraining the board from collecting the $6,561.15 assessment against the respondent in this case.
The judgment will be modified, and the cause remanded with directions to the superior court to eliminate from the judgment that provision which restrains the collection of this sum.